           CASE 0:17-cv-03058-SRN-HB Doc. 299 Filed 12/22/20 Page 1 of 1

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                   Date: December 22, 2020
BY ECF

Judge Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN
                  Fredin v. Kreil, Case No. 20-CV-01928-SRN

Dear Judge Nelson:

I am writing to request additional time to file my reply to Defendants December 14, 2020
response with respect to my December 4, 2020 motion to vacate the Court’s facially
unconstitutional November 23, 2020 Order. (See Fredin v. Middlecamp, Dock. No. 285;
Fredin v. Kreil, Dock. No. 88). I plan on filing my reply tonight.

Thank You for Your continued courtesies and attention to this matter.




                                                              Respectfully submitted,




                                                              s/ Brock Fredin
                                                              Brock Fredin
cc:      Karl Johann Breyer (by ECF)
cc:      Anne M. Lockner (by ECF)
